DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is found to be indefinite because Examiner is unsure of the exact scope of the last paragraph.  More specifically, Applicant is encouraged to clarify that the sub-needles define the claimed planes (i.e., they bend within their respective planes).
1 recites the limitation "the position" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a plurality" in line 11.  The antecedent basis for this limitation is confusing, since it has been previously recited.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, U.S. 2002/0072742 (hereinafter Schaefer) in view of Grunewald, U.S. 2013/0060245 (hereinafter Grunewald).
Regarding claims 1 and 2, Schaefer discloses (note figs. 2-3; see abstract and paragraph 36) a device comprising: a trocar (43), a plurality of electrode sub-needles (48 – see paragraph 34), a handle portion (proximal portion of trocar), a plurality of slidable metallic rods (proximal portions of sub-needles), a plurality of control sliding blocks (46), and a plurality of RF electrode cannulas (62), wherein the electrode sub-needles are configured in the claimed manner (note paragraphs 10, 28, and 29) and necessarily lie along planes that are co-planar with In re Leshin, 125 USPQ 416.      
Regarding claim 5, Schaefer discloses (note figs. 2-3; see abstract and paragraph 36) a device provided with a plurality of slideways (44).
note figs. 2-3; see abstract and paragraph 36) a device provided with a plurality of sliding tracks (44).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Grunewald as applied to claims 1, 2, 5, and 7 above, and further in view of Moss, U.S. 2011/0238057 (hereinafter Moss).
Regarding claim 6, Schaefer discloses (see above) a device comprising a plurality of control sliding blocks for deploying a corresponding plurality of electrode sub-needles.  However, Schaefer fails to explicitly disclose a device comprising a ‘scale bar’.  Moss teaches (note fig. 1) a similar device comprising a ‘scale bar’ (37) for indicating electrode deployment depth (see paragraph 77).  It is well known in the art that this design results in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Schaefer to comprise a ‘scale bar’ (as taught in Moss) in order to increase safety and efficiency.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Grunewald as applied to claims 1, 2, 5, and 7 above, and further in view of Coe, U.S. 2014/0039481 (hereinafter Coe).
Regarding claims 8 and 9, Schaefer discloses (see above) a device comprising a plurality of control sliding blocks for deploying a corresponding plurality of electrode sub-needles in the claimed manner (note paragraph 11).  However, Schaefer fails to explicitly disclose a deployment mechanism provided with a sliding bead and grooves.  Coe teaches (note figs. 2 .

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Grunewald as applied to claims 1, 2, 5, and 7 above, and further in view of McGaffigan, U.S. 6,638,275 (hereinafter McGaffigan).
Regarding claim 10, Schaefer discloses (see above) a device comprising a plurality of deployable electrode sub-needles.  However, Schaefer fails to explicitly disclose that each of these sub-needles is provided with a thermocouple at its tip.  McGaffigan teaches (note fig. 9; col. 4, line 60) a similar device comprising deployable electrodes (106/107) with thermocouples (111) at their tips.  It is well known in the art that the use of temperature-based feedback results in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Schaefer to comprise tip thermocouples for temperature-based feedback in order to increase safety and efficiency.  

Response to Arguments
Applicant's arguments with respect to the claims have been fully considered but they are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of their limitations (see above rejections).  As stated above, it should be noted that Schaefer already teaches a ‘trocar’ having ‘cannulas’ fixed therein, and that Grunewald is being relied upon for its teaching of a different configuration for securing elements within an elongate body.    

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794